 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 KATHLEEN BURGHARDT-COBB,                               Case No. 1:17-cv-01563-DAD-SKO

12                                Plaintiff,              STIPULATION AND ORDER TO
                                                          CONTINUE EXPERT DISCOVERY
13                    v.                                  DEADLINE
14 MARK S. INCH, Director, Federal Bureau of
   Prisons,                                               (Doc. 24)
15
                             Defendant.                   Hon. Sheila K. Oberto
16                                                        U.S. Magistrate Judge

17

18          Plaintiff, Kathleen Burghardt-Cobb, and Defendant, Hugh J. Hurwitz, Acting Director of the
19 Federal Bureau of Prisons, through their undersigned attorneys, hereby stipulate and request that the

20 Court order that the expert discovery cutoff (see Order, Doc. 20, at p. 3) be continued by one (1) day,

21 from July 15, 2019 to July 16, 2019, for the sole purpose of completing the deposition of retained

22 expert witness Karl Erik Volk. Counsel for the parties were unable to find a jointly available date on

23 which Mr. Volk was able to testify on or before July 15, 2019 but counsel and the witness are

24 available and, if the Court approves, will complete Mr. Volk’s deposition on July 16, 2019, in

25 Walnut Creek, California. No other dates are affected by this proposed modification to the case

26 schedule.
27 / / /

28 / / /

     STIPULATION AND ORDER TO CONTINUE EXPERT         1
     DISCOVERY DEADLINE
30
 1                                                            Respectfully submitted,

 2    Dated: July 3, 2019                                    McGREGOR W. SCOTT
                                                             United States Attorney
 3
                                                            / /s/ Benjamin E. Hall
 4                                                           BENJAMIN E. HALL
                                                             Assistant U.S. Attorney
 5                                                           Attorney for Defendant
 6

 7    Dated: July 3, 2019                                    LAW OFFICES OF KEVIN G. LITTLE
 8                                                           [Authorized July 3, 2019]
 9
                                                            / /s/ Kevin G. Little
10                                                           KEVIN G. LITTLE
                                                             Attorneys for Plaintiff
11

12                                                ORDER

13            Good cause appearing based on the above-stipulation (Doc. 24), IT IS HEREBY ORDERED

14 that the deadline for completing expert witness discovery is continued by one day, to July 16, 2019.

15 All other deadlines in the case schedule remain unchanged and in force.

16

17 IT IS SO ORDERED.

18
     Dated:     July 9, 2019                                   /s/   Sheila K. Oberto            .
19                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE EXPERT         2
     DISCOVERY DEADLINE
30
